Citation Nr: 0413242	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a jaw disability 
and dental problems.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from 1957 to 1960.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran provided testimony before a Hearing Officer at 
the RO in May 2002, of which a transcript is of record.

REMAND

The essence of the veteran's claim is that he was involved in 
a motor vehicle accident while in service, for which he was 
hospitalized for months, and from which he now has the 
claimed disabilities.  He has provided testimony in support 
his claim.

The veteran's mother has also submitted a written statement 
confirming that her son was hospitalized in service following 
a motor vehicle accident.

Unfortunately, although the RO has made a concerted effort to 
obtain service records, available records are minimal and do 
not reflect any sort of vehicular accident.  

The hospital wherein the veteran indicates he was treated is 
apparently unable to provide clinical records for his care.

And there is no evidence of chronic post-service problems 
from the time of separation until fairly recently.

Moreover, it is not persuasively shown that the veteran 
understands that such corroborative or collateral 
documentation and associated information is necessary to 
support his claim.

The Board is sympathetic to the veteran's circumstances, but 
it is extremely difficult to assess any relationship between 
his current disabilities absent anything to independently 
confirm the existence and specific nature of the alleged 
trauma involved or even the documented presence of chronic 
residuals from then until present.  And while the RO has made 
some efforts to obtain those records, it is unclear that the 
veteran fully understands what is required to support his 
claim, and that there is a mutual obligation between himself 
and VA to obtain such documentation.  

The Board finds that the case should be remanded for the 
following actions:

1.  The RO should contact the service 
department and request that all 
collateral records be provided including 
investigations, etc. for the veteran's 
involvement in a motor vehicle accident.  
Service administrative records should be 
acquired in addition to the limited 201 
file now available.  

The service department should be 
encouraged to pursue internal avenues of 
investigation to obtain base-related 
reports of incidents, etc. in California 
where the veteran was stationed.  The RO, 
[or the veteran, to the extent possible], 
should undertake a modified field 
investigation to acquire copies of local 
police or law enforcement accident 
reports.  The veteran should be asked to 
clarify more clearly the specific 
details, etc., including approximate 
dates of the incident and care involved.  
The RO should pursue all logical avenues 
in that regard to get some sort of 
independent confirmation of the nature 
and extent of the involved accident.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
to provide the names or statements from 
persons who knew him at the time and can 
confirm the specifics of the incident.  
If there was media coverage, or insurance 
claims involved, copies of these 
associated documents should be made 
available for his file.  In this regard, 
the veteran is to be informed that 
anything that pertains to the accident 
may be of help and to that extent, he is 
encouraged to cooperate with the 
acquisition thereof.

3.  The veteran should be asked to 
provide specific information with regard 
to care for the various alleged 
disabilities from the time of separation 
until his recent claim, and with the RO's 
help, records of all such care should be 
obtained and filed in the claims folder.

4.  After review of the results of the 
requested development, the RO should 
fully readdress the issues of service 
connection for various residuals of a 
motor vehicle accident.  If the benefits 
requested on appeal are not granted to 
the appellant's satisfaction, the RO 
should issue an SSOC.  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is required 
of the veteran until he is notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




